Citation Nr: 0839003	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether a psychiatric disability, to include post-
traumatic stress disorder (PTSD) and explosive personality 
disorder, was incurred in the line of duty for the purpose of 
health care benefits authorized by Chapter 17, Title 38, 
United States Code.

2.  Whether a sinus disability was incurred in the line of 
duty for the purpose of health care benefits authorized by 
Chapter 17, Title 38, United States Code.

3.  Whether a chronic headache disorder was incurred in the 
line of duty for the purpose of health care benefits 
authorized by Chapter 17, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant had active military service from April 1997 to 
September 1998 for which he received an other than honorable 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that found, in pertinent part, that the appellant's 
psychiatric disability, sinus disability, and headache 
disorder were not incurred in the line of duty, and 
therefore, he was not entitled to health care benefits 
authorized by Chapter 17 for those disabilities.

In June 2006 and November 2007, the Board remanded the case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The appellant was convicted by a court-martial and found 
at fault in a physical assault that occurred on June 11, 
1998; his blood alcohol level seven hours after the incident 
was 0.092.

2.  Any injuries the appellant reportedly sustained on June 
11, 1998, including the currently diagnosed psychiatric 
disability, the claimed sinus disability, and the claimed 
chronic headache disorder, were the result of the appellant's 
alcohol intoxication and constitute willful misconduct.  

3.  The appellant's diagnosed PTSD does not meet the DSM-IV 
criteria on the basis of the claimed stressor of sustaining a 
right ankle injury. 




CONCLUSIONS OF LAW

1.  Any psychiatric disability, to include PTSD and explosive 
personality disorder, sustained in a June 11, 1998 physical 
assault or reportedly the result of any other incident of 
service was not incurred in or aggravated in the line of 
duty.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1, 3.301, 3.303 (2008).

2.  Any sinus disability reportedly sustained in a June 11, 
1998 physical assault was not incurred in or aggravated in 
the line of duty.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2008).

3.  Any chronic headache disorder reportedly sustained in a 
June 11, 1998 physical assault was not incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in April 2003, June 2006, and December 2007 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
appellant and the types of evidence that will be obtained by 
VA.  The December 2007 letter advised the appellant how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claims were last readjudicated in July 2008.  In August 2008, 
the appellant indicated that he had no other information or 
evidence to submit. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's service treatment records, service personnel 
records, post-service treatment records, and lay statements.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting medical release 
forms and evidence, as well as setting forth in several 
statements his contentions on why he believed he was entitled 
to the benefit sought on appeal. Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in the line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16) (West 
2008).  "In the line of duty" means an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service unless such injury or disease was the 
result of the veteran's own willful misconduct, or for claims 
filed after October 31, 1990, was a result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) (2008).

There is a presumption that an injury incurred during active 
military, naval, or air service was incurred in the line of 
duty unless the injury was a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 2002).  A finding of "willful misconduct" 
negates the "line of duty" presumption.  Forshey v. West, 
12 Vet. App. 71, 73 (1998).  "Willful misconduct" means an 
act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of, or wanton and reckless disregard of, its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 C.F.R. § 3.1(n) (2008).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2), (d) 
(2008).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey, 12 Vet. App. at 74 (citing 
Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, if 
intoxication results proximately and immediately in 
disability, such disability will be considered to be the 
result of the person's own willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2008); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).

Prior to March 7, 2006, a blood alcohol percentage of .10 or 
more raised a presumption that the person was under the 
influence of an intoxicating liquor under VA's Adjudication 
Procedure Manual, M21-1, Part IV, Chapter 11, 11.04(c)(2).  
The manual was revised March 7, 2006 and now identifies a 
blood alcohol content of .08 as being legally intoxicated.  
M21-1MR, Part III, Subpart v, Chapter 1.

Service treatment records show the appellant claimed that he 
sustained a right ankle injury during boot camp and that he 
had experienced pain since then.  He described that another 
recruit stepped on his right foot which resulted in right 
ankle pain.  Records dated in May and June of 1997 showed he 
was initially diagnosed with a first degree right ankle 
sprain.  A record dated in September 1997 showed that he was 
eventually diagnosed with a stress fracture of the right 
ankle.  During the course of this period, an August 1997 
letter from the Recruit Training Regiment to the appellant's 
father indicated that the appellant was treated on six 
separate occasions for his right ankle during the period of 
May 6, 1997 to July 15, 1997.  The commanding officer 
explained that the appellant's injury was diagnosed as a 
sprain for which he was placed on no duty or light duty to 
recover from the injury.  It was noted that x-rays later 
revealed a healing stress fracture.  The commanding officer 
reported that the appellant was currently reportedly doing 
well in training, and that the appellant had opted to 
continue to train since his stress fracture was healing very 
well.  

Thereafter, a June 12, 1998 service treatment record noted 
that the appellant reported consuming two 40-ounce bottles of 
beer the night before at 2100 hours.  He reported that his 
roommate then told him to clean up a mess he had made to 
which he replied that he would get to it.  He maintained that 
after this incident his roommate "jumped" him and assaulted 
him.  There were two other individuals present who just 
watched.  He reported that his roommate was pulled off of him 
by a third individual.  He claimed that there were no weapons 
present at the scene.  An exam revealed the appellant had 
injuries to his left eye, left ear, left side of nose, and 
head.  He also complained of a headache.  An x-ray revealed 
normal facial bones with no evidence of a fracture.  He was 
found to have a blood alcohol level of 0.092 percent noted as 
having been taken seven hours after the incident.  

A June 29, 1998 evaluation showed the appellant reported a 
history of having slammed a company platoon leader into a 
rack and later grabbing the same company platoon leader by 
the throat during an argument.  As for the June 1998 
incident, he reported that he had been drinking approximately 
two 40 ounce bottles of beer, and he threatened his roommate 
with a knife resulting in a fight.  The appellant was hit in 
the eye and he sustained blows to the head.  The appellant 
indicated that he felt hostile and intended hostile acts on 
certain individuals.  He stated:  "I'd shoot them all down 
if I had the chance."  He related that his emotions were 
provoked whenever he interacted with his platoon, but he had 
now been transferred to another platoon.  He promised he 
would try his best not to injure himself or others at this 
time.  The examiner provided an assessment of depression and 
"anger control."  

A July 1998 Mental Health Evaluation showed the appellant 
reported for the first time that his life was threatened 
during the June 1998 incident and that he took out his knife 
in self defense.  He reported that later he lost control.  He 
repeatedly stabbed his mattress with his knife and reported 
that while he was stabbing it, he had a mental image that 
this was his roommate.  His roommate had provoked him and 
then later he was punched in the face.  After this incident 
the military police were called, and he was arrested.  The 
examiner observed that the appellant voiced little insight 
into how his own actions might have caused his problems.  The 
appellant admitted to numerous counselings for his 
disrespectful and belligerent behavior toward non-
commissioned officers.  The appellant had been referred in 
late June or early July for anger management.  He attended 
one session and was supposed to go for a follow-up 
appointment, but he did not go due to his belief that the 
counselor could not help him.  He reported receiving several 
counselings for inappropriate behavior since his enlistment 
but that he had had too many to recall when he received his 
first counseling.  He received his last counseling for 
failure to get a haircut approximately two weeks before the 
current date.  The examiner found the appellant to be 
psychologically fit for duty and fully accountable for his 
actions.  The appellant was encouraged to participate in 
stress management classes.  The examiner diagnosed the 
appellant with occupational problem, alcohol dependence, 
antisocial personality disorder, and lack of support and 
concern about the welfare of his family. 

Service records showed that in July 1998, the appellant was 
convicted by a court-martial.  The offenses for which he was 
found guilty included the following:  an Article 86 
unauthorized absence; willfully damaging property of the 
United States; an assault upon Private D. with a dangerous 
weapon; drunk and disorderly conduct; and provoking speeches 
or gestures to Private D.  The charging specifications 
indicated that the appellant was drunk and disorderly on a 
Marine Corps Base on or about June 12, 1998, and that the 
provoking speeches or gestures toward Private D. that the 
appellant was found guilty of were:  "I'm going to cut your 
head off," or words to that effect.  

After service, an October 1998 psychological evaluation was 
performed in conjunction with the appellant's attempt to have 
his discharge upgraded.  The appellant reported that he had 
anger in service because injuries he sustained were not taken 
care of properly.  He reported on the June 1998 incident and 
claimed that he was attacked by a peer.  He admitted that he 
was drinking at the time of the incident but denied that he 
was intoxicated.  He maintained that a blood alcohol content 
analysis had revealed only a 0.02 blood alcohol content.  He 
also denied threatening others with a knife as the records 
reported that he did.  The psychologist concluded that the 
mental health evaluation the appellant received in service 
was "seriously flawed" particularly with regard to the 
misapplication of diagnoses.  The psychologist diagnosed the 
appellant with a mood disorder due to injuries and chronic 
pain.

Thereafter, in several written statements, the appellant 
contended that he received bad advice at the time of his 
court martial and that it was not fully explained to him what 
he would be giving up at the time that he pled guilty.  He 
claimed that he was advised that if he did not plead guilty 
to the charges he would be sent to the Brigg for six months 
and he would be given a bad conduct discharge.  

In a November 1998 statement, the appellant claimed that 
Private D. and a Private F. "jumped" him, and both beat on 
him at the same time and threatened to kill him.  

In the June 1999 substantive appeal, the appellant contended 
that he was too inebriated during the June 1998 incident to 
have willfully damaged property.  He again claimed he was 
"jumped" by Private D. and Private F. and indicated that he 
was too inebriated to defend himself so the knife was pulled 
in self defense.

The appellant also provided personal hearing testimony in 
December 1999.  

A May 2000 VA treatment record noted that the appellant 
presented for an initial visit to establish a primary care 
physician.  He reported that he fractured his nose in service 
and that he had had sinus problems ever since then.  No sinus 
disorder was identified.  

In an April 2001 private psychiatric evaluation, Dr. M.E. 
related that the appellant reported that he was brutally 
abused during service.  The appellant maintained that he was 
forced to do exhaustive practices while he had four fractures 
during which time he managed to suppress his anger.  He also 
reported that he had a traumatic experience in which four 
marines physically assaulted him.  Dr. M.E. concluded that 
the appellant was preoccupied with certain traumatic 
experiences that had led to his discharge from service and 
that he also experienced flashbacks to these traumatic 
events.  Dr. M.E. provided diagnoses of intermittent 
explosive disorder and PTSD on Axis I.  

In an April 2003 statement, the appellant emphasized that it 
was his contention that he had problems with his nose such as 
sinus infections "and other related breathing problems" 
since his nose was broken during the June 1998 altercation.  
He also stressed that it was his contention that he had also 
experienced migraine headaches since this incident.  He also 
maintained that he was advised that his PTSD began when he 
incurred his injuries in the second week of boot camp and 
from having his requests for medical attention ignored and/or 
denied.  He claimed that a Corporal P. further aggravated his 
condition through repeated harassment and physical and mental 
abuse.  In another April 2003 statement, he claimed as untrue 
the statement in the June 29, 1998 report that indicated he 
reported that he had slammed a company platoon leader into a 
rack.  He claimed that he was the victim who was attacked by 
two marines while two other marines watched with the door 
locked during the June 1998 incident.  He maintained that the 
incident was all one sided, four against one.  

An April 2003 VA mental health record showed the appellant 
reported that he had been diagnosed with PTSD and explosive 
personality disorder.  He claimed that he had been agitated, 
angry, and overly reactive towards others ever since he was 
physically abused in the military.  He claimed that in 
service a corporal would "haze" him regularly and would 
come looking for him on the weekends.  He claimed that he was 
physically assaulted by four other Marines and his ankles, 
wrists, and pelvis were injured.  He experienced 
hypervigilance, rage, and intrusive recollections of the 
abuse whenever others were abusive towards him.  He then 
claimed that he was discharged from service after having 
defended himself when the corporal and another corporal 
appeared to him and one of them assaulted him. When he 
defended himself, "all [he] remembered [was] the other 
corporal telling [him] to stop."  Dr. S.A. noted that the 
appellant had chronic pain, past physical and emotional 
abuse, and ongoing anger, rage, and other PTSD-like symptoms 
with depressed mood.  On Axis I, diagnoses of chronic PTSD 
and depression were provided.  

A June 2003 VA treatment record showed the appellant reported 
on the in-service incidents, including the claimed incident 
that he was harassed by Corporal P.  He maintained that he 
"snapped" after Corporal P. grabbed his jaw and so he hit 
Corporal P.'s head into a rack.  

In an August 2003 statement, the appellant again reported on 
the story that he was attacked by four Marines during 
service.  They told him he was going to die so in total fear, 
he pulled a knife to defend himself. 

In an October 2003 psychological evaluation, Dr. W.P. related 
that the appellant reported on the injury to his right ankle, 
which he claimed was inadequately treated.  The appellant 
reported that he was denigrated by his superior officers and 
peers, and that he was threatened with physical violence and 
he was physically assaulted.  He also reported on the June 
1998 incident.  He indicated that he was assaulted by his 
peers and believed that if he had not fought back, he would 
have been killed.  He noted that at the present time, he 
continued to have residual physical problems such as sinus 
problems and headaches.  He reported that he was pre-occupied 
with his military experiences, and he continued to experience 
intrusive thoughts, flashbacks, and frequent nightmares 
concerning his military experiences.  Dr. W.P. reported that 
the appellant had an elevated score on the PTSD scale.  Dr. 
W.P. explained that patients with elevated scores on the PTSD 
scale have experienced an event that involved a threat to 
their life and reacted to it with intense fear or feelings of 
helplessness.  Dr. W.P. provided a diagnosis of PTSD on Axis 
I and noted military trauma and vocational/academic 
adjustment on Axis IV.  

In the March 2004 substantive appeal, the appellant stressed 
that it was his contention that his PTSD did not have its 
onset in June 1998, but rather started on May 7, 1997, when 
he broke his ankle and was misdiagnosed with a sprained ankle 
in boot camp and had to go through boot camp with a broken 
ankle.  

In a January 2007 statement, the appellant's spouse remarked 
that the appellant was a man of honesty, integrity, and 
fidelity.  She believed that he suffered a great deal during 
his military service, and this suffering caused his current 
PTSD.

The above evidence shows that in addition to no competent 
medical evidence of current chronic disabilities manifested 
by sinus infections and migraine headaches, any injuries the 
appellant claimed he sustained during the June 1998 incident 
were proximately caused by his alcoholic intoxication, and 
therefore, they are considered to be the result of the 
appellant's own willful misconduct.  (The appellant is 
presumed to have been under the influence of an intoxicating 
liquor as his blood alcohol percentage seven hours after the 
fact was close to .10 at .092 with respect to the standard in 
effect prior to March 7, 2006, and over the legal limit of 
.08 with respect to the standard in effect beginning March 7, 
2006.)  

Moreover, the appellant's conviction by a court-martial 
indicating he was at fault in the June 1998 incident is 
accorded great evidentiary weight.  The record reflects that 
the appellant has made conflicting statements during and 
after service concerning the events that transpired on June 
11, 1998.  Consequently, statements and testimony which are 
to the effect that he was the victim on June 11, 1998 and 
unfairly punished are entitled to little, if any, probative 
weight.  For example, the appellant's story evolved from no 
weapons being present at the time of the incident to him 
pulling a knife but only in self defense.  His story evolved 
from at times reporting that he was physically assaulted by 
one individual, to being physically assaulted by two 
individuals, to being physically assaulted by four 
individuals during the June 1998 incident.  He erroneously 
told the private psychologist in October 1998 that he had not 
been intoxicated at the time of the June 1998 incident and 
that a blood alcohol content analysis had revealed only a .02 
blood alcohol content.  In later statements, he maintained 
that he was too inebriated or intoxicated to have willfully 
damaged property.  In several statements, he has claimed that 
his nose was fractured during the incident, but x-rays at 
that time revealed normal facial bones with no evidence of a 
fracture.  The appellant's depiction of himself as the victim 
of continuous mental and physical abuse is in stark contrast 
to his reports of problems controlling his anger (for which 
his participation in stress management classes was even 
recommended) during the July 1998 mental health evaluation 
and reports of him wanting to shoot down certain individuals 
in the June 29, 1998 evaluation.  Thus, the appellant has a 
credibility problem in the face of so many inconsistent 
statements.  

The Board is cognizant of the October 1998 psychologist's 
conclusion that the mental health evaluation the appellant 
received in service is "seriously flawed."  The 
psychologist's conclusion, however, is based in part on 
statements from the appellant that are not credible as 
previously detailed.  In Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the United States Court of Appeals for 
Veterans Claims, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Thus, the Board similarly finds the 
October 1998 psychological evaluation of little, if any, 
probative value. 

Accordingly, while the appellant claims that since the June 
1998 incident he has had problems with his sinuses and has 
experienced headaches, the more probative evidence of record 
shows that he was intoxicated at the time his claimed 
injuries were sustained, and he was at fault in the physical 
assault.  Therefore, any such disability resulting therefrom 
is considered to be the result of his own willful misconduct.  
Such injuries are considered not in the line of duty. 
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2008).  For the foregoing reasons, the appellant's 
currently diagnosed psychiatric disorder is similarly not 
considered to have been incurred in the line of duty on the 
basis of the June 1998 incident.  Id.  

The appellant also contends that the onset of his PTSD 
actually occurred prior to the June 1998 incident during his 
boot camp when he sustained a right ankle injury.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The April 2001 private psychiatric evaluation indicates that 
the appellant has PTSD due to "traumatic events."  The 
April 2003 VA mental health record notes the appellant has 
PTSD due to "past physical and emotional abuse."  The 
October 2003 psychological evaluation indicates the appellant 
has PTSD due to "military trauma."  The only complained of 
events documented in the record (i.e., established by service 
records or corroborative evidence) are the events that 
occurred in June 1998 and the appellant's right ankle 
problems.  As explained above, the appellant's PTSD cannot be 
considered incurred in the line of duty as the result of the 
June 1998 incident.  As for the right ankle disability, a 
September 1999 rating decision shows the appellant was 
granted entitlement to receive health care under Chapter 17, 
Title 38 U.S.C. for a distal right fibula fracture as the 
evidence showed that this condition was incurred in the line 
of duty.  

For VA purposes, however, PTSD must be diagnosed in 
accordance with 38 C.F.R. § 4.125(a) (2008).  The regulation 
38 C.F.R. § 4.125(a) refers to the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (1994) (DSM-IV) as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
The DSM-IV provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  The evidence contemporaneous to the 
appellant's service does not indicate that he sustained a 
right ankle injury as the result of having experienced an 
event that involved actual or threatened death or serious 
injury.  The April 2001, April 2003, and October 2003 
evaluations cannot support such a finding because the other 
facts present in the record contradict the facts provided by 
the appellant that formed the basis for the opinions.  In 
service the appellant reported that he sustained the ankle 
injury merely from a recruit stepping on his right foot.  
Also, in post-service statements the appellant claimed he 
never received treatment for his injury and he was forced to 
do exhaustive practices, but according to the in-service 
August 1997 letter, the appellant was treated on six separate 
occasions for his right ankle from May to July, he performed 
well in training, and he opted to continue to train since his 
stress fracture was healing very well.  Thus, the evidence 
contemporaneous to the appellant's service further shows his 
response to his right ankle injury did not involve intense 
fear, helplessness, or horror.  Accordingly, the appellant 
does not satisfy the criteria for a valid diagnosis of PTSD 
under DMS-IV due to the claimed stressor of sustaining a 
right ankle injury.  

As a final matter, the Board notes that explosive personality 
disorder is a constitutional or developmental defect for 
which service connection cannot be established.  38 C.F.R. 
§ 3.303(c) (2008).

For the reasons set forth above, the Board concludes that the 
claimed sinus and headache disabilities and the currently 
diagnosed psychiatric disability were not incurred in the 
line of duty.  In reaching the conclusion above, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).




ORDER

As a psychiatric disability, to include PTSD and explosive 
personality disorder was not incurred in the line of duty, 
the claim for health care benefits authorized by Chapter 17, 
Title 38, United States Code is denied.

As a sinus disability was not incurred in the line of duty, 
the claim for health care benefits authorized by Chapter 17, 
Title 38, United States Code is denied.

As a chronic headache disorder was not incurred in the line 
of duty, the claim for health care benefits authorized by 
Chapter 17, Title 38, United States Code is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


